In re Posey, Ashley; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Livingston, 21st Judicial District Court Div. F, No. 19709; to the Court of Appeal, First Circuit, No. 2010 KW 2374.
Denied. To the extent that relator seeks a cost estimate of documents available to her under the Public Records Law, she must first address her request to the records’ custodians. R.S. 44:31; State ex rel. Shelton v. State, 00-1901 (La.9/14/01), 796 So.2d 672; State ex rel. McKnight v. State, 98-2258 (La.App. 1st Cir. 12/3/98), 742 So.2d 894.
WEIMER and CLARK, JJ„ would deny.